Citation Nr: 1334681	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  08-29 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hallux valgus, to include consideration of an "algre" foot condition and a left foot nerve condition (bilateral foot disorder).  

2.  Entitlement to service connection for left ventricular hypertrophy, to include consideration of an enlarged heart and a general heart disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for sinusitis and rhinitis with associated headaches, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney

ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975, and from January 28, 1991, to March 21, 1991.  He also served for a period of time in the U.S. Army Ready Reserve Service.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  As reflected on the title page, the claim for service connection for sinusitis with headaches has been reclassified to include the respiratory disorder of rhinitis as this best represents the claim on appeal.  

The Veteran's claims were remanded by the Board for additional development in July 2010, February 2012, and December 2012.  The case has now been returned for further appellate consideration.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The issue of entitlement to service connection for bilateral hallux valgus, to include consideration of an "algre" foot condition and a left foot nerve condition (bilateral foot disorder), is REMANDED to the RO.


FINDINGS OF FACT

1.  A chronic heart disorder, diagnosed as left ventricular hypertrophy, was not shown during service or until many years thereafter.  

2.  An acquired psychiatric disorder for which VA compensation may be paid was not manifest during active service, nor is such shown to have developed as a result of an established event, injury, or disease during active service.  The Veteran does not have a diagnosis of PTSD that is based on verifiable stressors. 

3.  Chronic respiratory disorders, diagnosed as sinusitis and rhinitis, were not shown during service or until many years later.  Chronic headaches were not shown in service or thereafter.  


CONCLUSIONS OF LAW

1.  A chronic heart disorder, diagnosed as left ventricular hypertrophy, was not incurred in or aggravated by military service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).  

2.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2012).  

3.  Chronic sinusitis and rhinitis (with headaches) were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in March 2007, September 2007, July 2010, and September 2011) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claims.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the letters dated in March 2007 and September 2007 mentioned above.  

The Veteran was afforded VA examinations, to include the most recent in January 2013 regarding each of the claims decided herein.  Review of these examination reports reflects that the examinations were thorough in nature and adequate for the purposes of deciding these claims.  The reports reflect that the claims file and/or pertinent treatment records were reviewed.  His past medical history and current complaints were noted, and appropriate examinations were conducted.  Review of the reports also reflects that appropriate diagnoses were rendered and opinions consistent with the evidence of record were provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); and Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as cardiovascular disease to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Personality disorders are considered congenital or developmental defects and, therefore, are not diseases or injuries for the purposes of service connection. 38 C.F.R. § 3.303(c), 4.9 (2012); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  

The establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorder, Fourth Edition, (DSM-IV).  

The DSM-IV criteria are as follows:

A.  The person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or ways confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.  

B.  The traumatic event is persistently experienced in one (or more) of the following ways: (1) recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions; (2) recurrent distressing dreams of the event; (3) acting or feeling as if the traumatic event were recurring (includes a sense of reliving the experience, illusions, hallucinations, and dissociate flashback episodes, including those that occur on awakening or when intoxicated); (4) intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; or (5) physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  

C.  Persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma), as indicated by three (or more) of the following: (1) efforts to avoid thoughts, feelings, or conversations associated with the trauma; (2) efforts to avoid activities, places, or people that arouse recollections of the trauma; (3) inability to recall an important aspect of the trauma; (4) markedly diminished interest or participation in significant activities; (5) feeling of detachment or estrangement from others; (6) restricted range of affect (e.g., unable to have loving feelings); or (7) sense of a foreshortened future (e.g., does not expect to have a career, marriage, children, or a normal life span).  

D.  Persistent symptoms of increased arousal (not present before the trauma), as indicated by two (or more) of the following: (1) difficulty falling or staying asleep; (2) irritability or outbursts of anger; (3) difficulty concentrating; (4) hypervigilance; or (5) exaggerated startle response.  

E.  Duration of the disturbance (symptoms in Criteria B, C, and D) is more than 1 month.  

F.  The disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

DSM-IV, DC 309.81.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, or if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2),(3) (2012); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2012).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Analysis of Service Connection Claims

Initially, it is noted that the pertinent history of each of the service connection claims on appeal was summarized in the Board's decision dated in December 2012 and will not be repeated here in any detail.  In that decision, the claims were remanded for additional evidentiary development, to include examinations addressing the etiology of bilateral foot disorders, a cardiac disorder, an acquired psychiatric disorder, to include PTSD, and a respiratory disorder.  Below, the Board will provide a detailed summarization of the January 2013 examination reports and an analysis discussing whether the conditions on appeal may be considered of service origin.  

Entitlement to service connection for left ventricular hypertrophy, to include consideration of an enlarged heart and a general heart disorder.  

It is the Veteran's contention that he has a heart disorder, to include left ventricular hypertrophy and an enlarged heart, as a result of active service.  The Board notes that service connection has been separately denied for the cardiac condition of hypertension.  

As noted by the Board in the 2012 remand decision, the Veteran's STRs reflect a report of pain or pressure in the chest by medical history upon forms filled out by the Veteran in 1972 and 1975.  Post service records show an enlarged heart and left ventricular hypertrophy in 2007, probably due to uncontrolled hypertension.  

Upon VA cardiac examination in January 2013, left ventricular hypertrophy was diagnosed.  The examiner indicated that this condition had its onset in 1996 based on a history as provided by the Veteran.  The examiner noted that the diagnosis was confirmed in the record by an echocardiogram study in 2010.  Additional testing included an exercise tolerance stress test, and the examiner noted that the condition did not impact the Veteran's ability to work.  The Veteran denied headaches, heart related chest pain, dizziness, or shortness of breath.  Other chest pain was indicated to be musculoskeletal in nature due to onset and resolution of symptoms described to the examiner and unrelated to the 1972 reports of chest pain.  

The examiner opined that the Veteran's left ventricular hypertrophy was most likely secondary to his long standing poorly controlled hypertension.  The Board notes that hypertension is a nonservice-connected condition.  

The Board finds that the 2013 specialist's report, with the opinion as summarized above, is the evidence most probative to the etiology of the Veteran's cardiac disorder.  Again, the opinion is based on a review of the veteran's complete medical records and examination of the Veteran.  The examiner took into account the Veteran's medical history, to include report a medical history that included chest pain during service.  The examiner made references to specific physical findings set forth throughout the medical record.  

The Board finds that the VA examiners' opinions constitute probative evidence on the medical nexus questions because it was based on review of the Veteran's documented medical history and assertions and examination.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Accordingly, the evidence as discussed above, demonstrated that the Veteran is not entitled to service connection for a cardiovascular disease, diagnosed as left ventricular hypertrophy.  This condition was first reported many years after service and has specifically been attributed to another cardiac disorder (hypertension) that is not of service origin.  Moreover, the record does not show, nor does the Veteran allege chronic cardiac problems soon after service.  See Maxson, supra.  

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

It is the Veteran's contention that he has a psychiatric disorder of service origin.  As for a stressor, the Veteran alleges that he witnessed another soldier lose his life when his legs were caught in the gun turrets during training.  As noted by the Board in the 2012 remand, this fact was not verified by the United States Armed Service Center for Unit Records Research (CURR).  What was noted was the fact that there were post service psychiatric diagnoses of PTSD, depression, stress, and anxiety.  The Veteran also reported self-medicating over the years.  

When psychiatrically examined by VA in January 2013, the examiner reviewed the claims file.  The Veteran related that he did not see combat.  During service, he trained older soldiers and disciplining them became a problem.  While he was not treated for psychiatric symptoms during service, he did report that he had a substance abuse problem while on active duty.  He was under financial distress.  The Veteran said that his military experiences led to his maladjustment with others.  He had held several jobs since service, but had not worked since 1997.  He said that he attended depression therapy in 1998, and that when incarcerated in 2010, he saw a mental health provider for depressive symptoms.  He reported self-medication with alcohol and illicit and prescribed drugs.  

The Veteran's symptoms included chronic sleep impairment and disturbances of mood and motivation.  As for psychiatric stressors, he said that his best friend got caught between the turret and the inner inside of a tank and was killed.  

Following exam, the examiner opined that the Veteran did have chronic maladjustment issues related to his life as a civilian, including distress about finances and the resulting complication due to his unemployment.  However, she noted that his symptoms did not meet the criteria for a formal mental disorder at this time.  

The Board finds that the January 2013 exam report to be the most probative evidence of record regarding the claim for service connection for an acquired psychiatric disorder, to include PTSD.  The claims file was reviewed, and the Veteran's psychiatric history was noted in detail.  Moreover, the alleged inservice stressor suffered by the Veteran was reported.  

The evidence clearly demonstrates that the Veteran did not serve in combat.  Apparently, the diagnosis of PTSD in the post service treatment records was based on history as alleged by the Veteran, and as pointed out above, such has not been verified.  Thus, those records do not show that the diagnosis was made pursuant to the criteria found in DSM-IV, as required by regulation.  38 C.F.R. § 3.304(f)  (2012).  Further, as no mental disorder, to include PTSD, was diagnosed at the most 2013 exam, the Board will not discuss whether the alleged stressor even rises to the sufficiency that such could result in a diagnosis of PTSD.  

Moreover, the evidence does not support a grant of service connection for any other psychiatric disorder.  While depression and anxiety were noted in the post service records, these symptoms were not reported during service or until many years thereafter, and there is no medical opinion even suggesting that either condition is related to service.  And, as already reported, current examination resulted in a finding that no mental disorder was currently shown.  

Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of current a psychiatric disorder or that previously diagnosed depression and anxiety are related to service, the claim must be denied.  

Entitlement to service connection for sinusitis and rhinitis with associated headaches, to include as due to asbestos exposure.

It is also claimed by the Veteran that he has sinusitis and headaches of service origin.  He argues that his symptoms began in the early 1970s and have continued ever since.  He has, on occasion, claimed that these conditions are related to asbestos exposure.  Note: As the Veteran has been diagnosed as having the respiratory disorder of rhinitis at the most recent exam, and as the examiner provided medical opinion as to its etiology, that condition will also be addressed.  

The Veteran was afforded a VA examination in August 2010 at which time he reported that he began having sinus trouble in service in 1972.  The Veteran indicated that he has had sinus trouble since that time.  He also reported migraine headaches for twenty years.  Following a review of the claims file and physical examination of the Veteran, the examiner opined that the Veteran's headaches are less likely than not secondary to allergic rhinitis and sinusitis.  The examiner noted that although the Veteran contends that he had sinus issues in service, the service treatment reports are devoid of any complaints for sinus issues and the examiner is not aware of any connection between asbestos exposure and an allergic sinus condition.  An addendum opinion was obtained from a second VA examiner in October 2011.  The examiner opined that sinusitis, allergic rhinitis, and headaches are less likely incurred in or caused by service.  The examiner's rationale is that the Veteran's claims file is silent for complaints relating to allergic rhinitis, sinusitis, or headaches and his current medical records are silent for treatment for headaches. He indicated that he was unable to relate headaches to any condition noted in the claims file.

Prior VA examinations were found to be inadequate in that inservice references to respiratory problems were not acknowledged.  Specifically, as pointed out by the Board in the 2012 remand decision, there was a May 1972 entrance exam report which noted questionable sinusitis.  There was also reported history of ear, nose, and throat trouble on a separation report in June 1975 and again in March 1991.  

VA examination was conducted in January 2013 to address the issues above and to determine the etiology of any current respiratory problems, to include claimed headaches.  The claims file was reviewed.  

Upon exam, the Veteran gave a history of inservice nasal congestion and dry mouth.  He continued to use over-the-counter medications.  He used to smoke but had quit about 20 years ago.  The Veteran did not complain of headaches.  It was noted that a computerized tomography of the sinuses in 2007 was negative.  

Following examination which was essentially negative, the examiner noted that the Veteran had last been treated for sinus problems in 2010 when he took oral antibiotics.  Since then there was no evidence of any sinus problems.  It was also noted that no chronic sinus disorder was noted during service as indicated by periodic exams in 1975, 1980, and 1986.  The examiner noted that the Veteran also had allergic rhinitis, infectious type, but this disorder was also not related to service.  Simply put, no chronic respiratory disorder was noted during service or until many years thereafter.  

The Board finds that the VA examiners' opinions constitute probative evidence on the medical nexus questions because it was based on review of the Veteran's documented medical history and assertions and examination.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

As reported before when discussing other claims at issue, although there was report of nasal congestion and a history of ear, nose, and throat problems during service, no chronic respiratory disorder, sinusitis or rhinitis, was noted at the time or until many years after service.  Again, the ruling in Maxson, supra, is applicable.  Chronic headaches are not indicated.  See Brammer, supra.  

As a final point, it is noted that there is nothing in the record that suggests that the Veteran was exposed to asbestos during service.  He is not shown to have a military occupational specialty that is recognized as working on asbestos materials, and he has never provided details as to when this exposure allegedly occurred.  The Board finds the Veteran's assertions of asbestos related respiratory disease to be outweighed by the medical evidence or record.  Although he has been treated for sinusitis and rhinitis in recent years, none of the practitioners related such to asbestos exposure.  

Final Considerations as to All Claims

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits as to the claims on appeal.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.102 (2012); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claims.  

Although lay persons are competent to describe symptoms, relate medical history and provide opinions on some medical issues, see Kahana v. Nicholson, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, chronic disorders of the heart and respiratory system, as well as an acquired psychiatric disorder, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  Therefore, the lay assertions regarding etiology and diagnosis have no probative value. 


ORDER

Entitlement to service connection for left ventricular hypertrophy, to include consideration of an enlarged heart and a general heart disorder, is denied.  

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  

Entitlement to service connection for sinusitis and rhinitis (with associated headaches), to include as due to asbestos exposure, is denied.  

REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

As noted in the December 2012 remand, at the time of a September 2011 VA examination, the Veteran reported that he developed foot pain in 1984 which he related to wearing boots while in service.  The examiner reviewed the claims file and noted the Veteran's post-service medical history with regard to his feet.  The examiner diagnosed the Veteran with bilateral hallux rigidus and noted that the Veteran was never seen for foot problems in service.  The examiner noted that the Veteran did not report any subjective complaints of foot pain in 1986 or 1991 and he stated that there is no objective evidence of problems with the Veteran's feet until 2008.  He opined that hallux rigidus is less likely than not related to service. However, the examiner failed to acknowledge the Veteran's report of foot trouble on a report of medical history form prepared by the Veteran in March 1991.  Further, the examiner did not consider the Veteran's report of trouble with his feet since service.  

In January 2013, the Veteran was afforded an additional VA foot examination.  However, the January 2013 VA examiner did not comply with the Board's remand instructions.  In this regard, the VA examiner specifically noted that he did not review the claims file.  He did not attempt to reconcile and discuss the opinion with all other opinions of record, including September 2011 VA opinion; and in addition to the service medical records (to include the Veteran's report of foot trouble on a report of medical history form prepared by the Veteran in March 1991) he did not consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of bilateral foot pain since service.  Dalton v. Nicholson, 21 Vet App. 23 (2007). 

Therefore, the Board finds that the claims file should be forwarded to the January 2013 VA foot examiner for a supplemental opinion.  
Accordingly, this matter is REMANDED for the following action:

      1.  Forward the entire claims file to the examiner
       who prepared the January 2013 VA foot examination
       for a supplemental opinion (or if unavailable,
      a similarly situated examiner). 
      
      The examiner should review the claims file and 
      document that review in the examination report.  
      
      The examiner should opine whether it is at least as 
      likely as not (50 percent or greater probability) that 
      any bilateral foot disability is related to the Veteran's
      active service, including wearing boots during his active.
      In providing this opinion, the examiner should comment 
      on the report of medical history form prepared by the 
      Veteran in March 1991 as to having foot problems.  
      \
      In addition to the service medical records, the examiner 
      must consider the Veteran's statements regarding his 
      symptoms in service and his statements of continuous 
      symptoms of bilateral foot pain since service.
      Dalton v. Nicholson, 21 Vet App. 23 (2007). 
      
      The examiner should also specifically attempt to 
      reconcile and discuss the opinion with all other 
      opinions of record, including September 2011 
      VA opinion.  The examiner should explain the basis 
      for any opinion and base the opinion on sufficient 
      facts or data with reference to medical literature, if 
      possible.  The rationale for all opinions should be 
      provided. 
      
      2.  Then, readjudicate the claim.  If the decision remains 
      adverse to the Veteran, issue a supplemental statement 
      of the case and allow the appropriate time for response.
      Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
L. A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


